Exhibit 10.2

 

February 23, 2017

 

Andrew Rees

Via email

 

Re:  Supplement to Offer Letter; Chief Executive Officer Promotion

 

Dear Andrew:

 

I am very pleased to confirm our offer to you to serve as the President and
Chief Executive Officer of  Crocs, Inc., a Delaware corporation (the “Company”),
effective June 1, 2017. You will report to the Company’s Board of Directors (the
“Board”) and serve as the Company’s principal executive officer. The terms,
including all obligations and covenants, of your May 13, 2014 offer letter from
the Company remain unchanged other than as follows:

 

1.         Salary. As of the effective date of your appointment, your salary
will be $950,000 per year (as adjusted from time to time, your “Base Salary”),
less all applicable deductions required by law, which shall be payable at the
times and in the installments consistent with the Company’s then current payroll
practice. Your Base Salary is subject to periodic review and adjustment in
accordance with the Company’s policies as in effect from time to time.

 

2.         Annual Incentive Compensation.   You will continue to be eligible to
participate in the Company’s annual bonus plan, subject to the terms and
conditions of the then current annual bonus plan and on a basis at least as
favorable as generally applicable to the other senior executives of the
Company.  As of the effective date of your appointment, the target value of your
annual bonus shall be no less than 115% of your Base Salary.

 

3.         Target LTIP Award. The target value of your annual long term
incentive plan (“LTIP”) award will  be  $1,800,000. All LTIP awards shall be
governed by the terms and conditions and subject to any performance metrics
established by the Compensation Committee for the Company’s then-current LTIP.
Currently, your target LTIP awards will be 35% in the form of time-vesting
restricted stock units and 65% in the form of performance-vesting restricted
stock units. The 2017 LTIP award will have an aggregate grant value of
$1,800,000.

 

4.         Stock Option Grant. You will receive a one-time grant of options to
purchase 200,000 shares of the Company’s common stock as of the effective date
of your new position, June 1, 2017. The option will vest ratably over three
years on the anniversary dates of the effective date of the option grant.

 

5.         Board. The Board currently anticipates appointing you to or
nominating you for election to serve on the Board. If you are appointed or
elected as a member of the Board, upon termination of your employment for any
reason, you agree to resign, as of the date of such termination, (i) from the
Board (and any committees thereof) and the board of directors of any of the
Company’s affiliates on which you are a member and (ii) as an officer of the
Company and any of the Company’s affiliates.

 

--------------------------------------------------------------------------------


 

Should you have anything else that you wish to discuss, please do not hesitate
to call me. We look forward to you assuming your new role with the Company.

 

 

 

Very truly yours,

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

 /s/ Thomas J. Smach

 

 

By: Thomas J. Smach

 

 

 

 

 

Its: Chairman of the Board of Directors

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Andrew Rees

 

Date signed:

2/27/17

Andrew Rees

 

 

 

 

2

--------------------------------------------------------------------------------